DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a method of exposing a desired pattern on a target in a charged particle lithography apparatus, comprising adapting the duration of exposure slots according to the following steps, which are performed in relation to a group of all pixels within the image area which are exposed through the same set of contributing exposure slots: (i) determining a desired duration of an effective pixel exposure time, (ii) determining contributing exposure slots for the pixels, and (iii) calculating durations for the contribution exposure slots such that the sum of the durations is an actual effective exposure time which approximates a desired duration of a pixel exposure time, wherein the steps are repeated for varying groups of pixels, and the durations are calculated in accordance with a predetermined set of allowed durations, wherein at least one of the durations thus calculated is different from the other durations selected for said set of exposure shots.
In the prior art, charged particle lithography apparatuses that can calculate a shot duration are taught by Platzgummer (EP 3070528 A1), Inoue (US 20160284513 A1), Matsumoto (US 10,134,565 B2) and Yoshikawa (US 20190304749 A1) but the references do not teach calculating exposure shot times in accordance with a set of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881